Title: To George Washington from Colonel Stephen Moylan, 7–9 May 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 7th[–9] May 1778
                    
                    I received a Letter this day from Major Clough he mentions that the 63d & 55th Regiments are Stationd as guards to a fatigue party of 200 men who are employed Cutting wood, the fatigue is daily relievd, their lines are Coverd by three Small redoubts without Cannon. he reconoitr’d their picket which was Strongly posted, Sent two of the Militia horse in sight of their Lines, which as he expected brought out twelve of the enemies Light horse, on whom he charged—two of them were wounded, and dismounted, and two others made prisoners not far from their picket, the four prisoners and three horses with their accoutrements, are now here, and the Major wishes that the men, (who behav’d with the greatest resolution) coud soon receive the value of their prize, as an encouragement to them at the opening of the Campaign, the horses are fit for the Regt and he thinks £100 each will be a moderate price for them—Col. Shreve is at Fostertown in the neighborhood of the enemy, but not Strong enough to disturb them. General Dickinson tells me he can draw out four or five thousand men, to Cooperate in any plan which your Excellency may form. if we coud make good a post at Billingsport, it woud alarm the enemy exceedingly.
                    8th May 1778 it is nine at night, and am just returnd Sir from Bordentown, which the enemy left about two hours ago as near as I coud judge there were about 1000 Landed there, having previously Burnt, the Frigats and Several Ships which were up a Creek near that town, I have Since Seen them rowing up the Pensilvania Shore inside of Byles Island, there are three Gallies and thirty six boats full of Brittish Light Infantry Mr Bordens house and two Small ones in the town were laid in ashes, it is probable they will come up here this night, General Dickinson has collectd about 200 militia and is in expectation of a Larger number Coming in tomorrow, he is very active, and has all the assistance that our horse can give him if they Land at this place I will order Blands Regt to join us in the morning, at which time I will send this to your Excellency, with any occurrencies that may happen this night.
                    the 9th the enemy lay last night on the Pensilvania Side about four miles from the Ferry, I am of opinion that they mean to collect the  Stock & Grain at that Side, and not come any farther up the river. I have the honor to be Sir Your most obligd H. St
                    
                        Stephen Moylan
                    
                